Per Curiam. Appellant, Kenny Smith, by his attorney, Michael L. Allison, has filed a motion for a rule on the clerk. We treat this as a motion for belated appeal. Mr. Allison states by motion that the record was refused by the clerk because the notice of appeal was filed prior to the date the posttrial motion was deemed denied. Mr. Allison admits the notice of appeal was filed untimely due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.